DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art discloses forming a buccal patch with a mucoadhesive that comprises dissolving chitosan in lactic acid under stirring, then gelatin, PVP, glycerin and sodium saccharide are added and stirred and finally sumatriptan succinate is added. The solution is poured onto a backing layer and dried in an oven (see Shidhaye et al. previously presented. Shidhaye et al. fails to teach the patch is applied to the external skin as required. 
Shirai et al. (US 2007/0077282) discloses a pressure sensitive adhesive used for an external patch that provides water resistance and does not peel during sweating (see 0009). The adhesive comprises polyisoprene, a styrene-isoprene-styrene copolymer, and solid polyisobutylene and a tackifier (see abstract). Shirai et al. fails to disclose the composition recited in claim 1.
The prior art fails to disclose a process for forming a transdermal patch used for external skin that is sweat and water resistant having the claimed formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715